DETAILED ACTION
1.	This office action is a response to communication submitted on 03/06/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 6-11 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 6-10 are rejected under 35 U.S.C. 102 as being anticipated by CLEMENS et al. (EP 1874669).
In regards to claim 6, CLEMENS shows (Figs. 1-9) and discloses a method of controlling the commutation of a brushless direct current motor (BLDC) (5) comprising: 
a) providing one or more sensors (S, hA hE, hC), said sensors adapted to provide a variable output dependent on the rotational angle of the motor (5) or the relative position of the stator and rotor of the motor (5); 
b) sampling the output from said sensor(s) signals (S) at a time tn between a past commutation event Cm-i and the next commutation event Cm to be implemented (see Figs. 5-9 and par. 47, means of a sample and hold circuit SH at each time T-3T resulting in estimated angle sample ⊝R, SH); 
⊝R(t) is approximated by  ⊝̃R(t) though quadratic extrapolation using ω ̃ R, i.e. see equations); 
d) determining a time Tm of next commutation event Cm based on said time t instantaneous motor speed, and output from step c), (see claims 1 and 6, pars. 39, 47, 56 and Figs. 5-9 , i.e. as set values and the estimated rotor speed value (ω ̃) and the estimated rotor angle values(⊝̃) as actual values and supplying estimated reference motor current values on the basis of which the at least one inverter control signal is produced as shown in Figs. 5- 9, one can see that the switching transition times are in between the sampling times”.
In regards to claim 7, CLEMENS shows (Figs. 1-9) wherein in step d) the time Tm is based also on the next commutation angle (see Fig. 9).
In regards to claim 8, CLEMENS shows (Figs. 1-9), wherein said time Tm is determined from the equation:  
    PNG
    media_image1.png
    28
    226
    media_image1.png
    Greyscale
where an is the angular position at time to calculated from step c), O is a determined or modelled rotational speed, and Cm,angle is an angle of the next commutation event (see equations 3-4, for Fig. 5, pars. 40-45 where next commutation time is based on extrapolation with constant velocity).
In regards to claim 9, CLEMENS shows (Figs. 1-9), wherein a speed o of the brushless direct current motor is determined by determining an angular change in rotation of the brushless direct current motor from sensor output at two or more known time instances (tn, tn-1), (see equation 3, for Fig. 5, pars. 40-45 where next commutation step is based on the acceleration).
In regards to claim 10, CLEMENS shows (Figs. 1-9), where a speed o of the brushless direct current motor is determined from a model of the brushless direct current motor (see 
In regards to claim 11, CLEMENS shows (Figs. 1-9)wherein: 
said time Tm is determined from the equation: 
    PNG
    media_image2.png
    24
    223
    media_image2.png
    Greyscale

where an is the angular position at time to calculated from step c), O is a determined or modelled rotational speed, and Cm,angle is an angle of the next commutation event; and the rotational speed o of the brushless direct current motor is determined by determining an angular change in rotation of the brushless direct current motor from sensor output at two or more known time instances (tn, tn-1), (see equations 3-4, for Fig. 5, pars. 40-45 where next commutation time is based on extrapolation with constant velocity and where next commutation step is based on the acceleration).

Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 20190326837 A1,
US 20120049777 A1.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846